Citation Nr: 1012912	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a right forearm 
and elbow disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to November 
1991 and from March 2003 to August 2004, with additional 
service in the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for respiratory, right forearm and elbow, 
and low back disabilities, and residuals of a right foot 
injury.  

During the pendency of this appeal, an October 2009 rating 
decision granted service connection for a right foot 
disability.  As that award constitutes a full grant of the 
benefit sought on appeal, that issue is no longer before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's service connection claims.  

The Veteran contends that his respiratory, right forearm and 
elbow, and low back problems were all caused or aggravated 
during his service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

The Veteran's February 1991 enlistment examination is 
negative for any complaints or clinical findings of 
respiratory or joint problems.  His service medical records 
reflect that in February 2004, while serving in the 
Southwest Asia Theater, he complained about a chronic cough 
accompanied by tightness and pain in his chest, which was 
diagnosed as sinusitis.  At that time, the Veteran also 
reported back and joint pain.  Subsequent service medical 
records reveal that in May 2004, he was treated for pain on 
his right side, which he attributed to a fall.  On a post-
deployment heath assessment dated in June 2004, the Veteran 
reported a history of swollen, stiff, and painful joints; 
back pain; and muscle aches.  The following month, he sought 
treatment for persistent right arm pain and was diagnosed 
with intermittent lateral epicondylitis and placed on a 
physical profile.

The Veteran's National Guard medical records show that he 
was afforded an examination in February 2005 in which he 
complained of a severe cough and chest pressure that "would 
not go away."  He indicated that he believed he might have 
pneumonia and added that he had suffered from bronchitis and 
related respiratory problems "since birth."  The Veteran 
also reported that he had been told by a physician that his 
bone X-rays showed "signs of arthritis" in his right arm.  
However, he did not complain about recurrent back pain or 
any other back problems.  On clinical examination, the 
Veteran's lungs and chest were found to be within normal 
limits, with clear annotation and no crackles.  Examination 
of the upper extremities and spine was also negative for any 
abnormalities.

The record thereafter shows that the Veteran has continued 
to complain of respiratory problems and pain in his right 
upper extremity and lower back.  VA medical records dated in 
February and March 2009 show that he was treated on multiple 
occasions for chronic lower back pain, which radiated down 
to his right foot.  X-rays taken in March 2009 revealed a 
normal spine.  A Magnetic Resonance Imaging (MRI) 
examination was scheduled for May 2009.  The claims folder 
contains a May 2009 notation that the imaging results had 
been reviewed and that a letter had been sent to the Veteran 
with the result and he had been informed that he could have 
a neurosurgery consult if he wanted.  However, the report of 
that May 2009 MRI examination and any subsequent 
neurosurgery consult that may have followed are not of 
record.  Nor does the claims folder contain any subsequent 
VA medical records with respect to the Veteran's 
respiratory, right forearm and elbow, and low back claims.  
As the Board is thus on notice that there is an outstanding 
MRI examination report and other potential VA medical 
records that are pertinent to his claims, those records 
should be obtained on remand.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Next VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the Veteran was scheduled for a VA examination 
in February 2008, which he canceled due to weather-related 
travel difficulties.  He and his representative subsequently 
submitted statements requesting that he be afforded new VA 
examinations with respect to his claims.  Although the 
record reflects that the Veteran did undergo a September 
2009 VA examination, that examination only addressed his 
right foot claim, for which service connection was 
thereafter granted in an October 2009 rating decision.  

The Veteran has not yet been afforded VA examinations to 
address the etiology of his respiratory, right forearm and 
elbow, and low back problems.  In view of the lay and 
medical evidence suggesting a continuity of respiratory, 
right forearm and elbow, and low back problems since 
service, it remains unclear to the Board whether the Veteran 
currently has any underlying respiratory, right forearm and 
elbow, or lower back disabilities for which service 
connection may be warranted.  Additionally, the Board 
recognizes that the Veteran canceled his previously 
scheduled VA examination.  However, he provided good cause 
for his failure to attend and expressly requested new VA 
examinations with respect to his claims.  Accordingly, the 
Board finds that, on remand, the Veteran should be afforded 
an additional opportunity for VA etiological examinations 
and opinions in order to fully and fairly assess the merits 
of those claims.  38 C.F.R. § 3.159(c)(4) (2009).  

In addition, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  The evidence of record 
suggests that the Veteran's low back problems may be related 
to the right foot disability for which service connection 
has now been established.  Accordingly, the Board finds 
that, on remand, the VA examiner should address whether the 
Veteran has any current low back disability that was caused 
or aggravated by his service-connected residuals of a right 
foot injury, or is otherwise related to service.

Moreover, in view of the Veteran's assertions that his 
respiratory, right forearm and elbow, and low back problems 
are all related to his service in the Southwest Asia theater 
of operations during the Persian Gulf War, the Board is 
required to consider whether service connection may be 
warranted under 38 C.F.R. § 3.317 (2009).  Under that 
provision, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2009).  

There are three types of qualifying chronic disabilities:  
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi symptom illness; and (3) a diagnosed illness 
that the Secretary determines in regulations prescribed 
under 38 U.S.C.A 1117(d) warrants a presumption of service 
connection.  38 C.F.R. § 3.317 (2009).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness 
and service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.117 (2009).  Lay persons are competent to report objective 
signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology 
are similar.  38 C.F.R. § 3.317(a)(5) (2009); Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2009).  Signs or 
symptoms that may be manifestations of undiagnosed illness 
or medically unexplained chronic multi symptom illness 
include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2009).

As the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and it remains 
unclear to the Board whether his respiratory and joint 
problems may be considered manifestations of an undiagnosed 
illness or a chronic multi symptom illness, such as 
fibromyalgia, the Board finds that, on remand, he should be 
afforded VA examinations with respect to those claims that 
comport with Gulf War guidelines.  38 C.F.R. § 3.159(c)(4) 
(2009).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder the Veteran's May 2009 VA MRI 
examination report and any subsequent medical 
records from the VA Medical Center in Saint 
Louis, Missouri.  

2.  After the above development has been 
completed, schedule the Veteran for a Gulf 
War examination with regard to his claim for 
service connection for a respiratory 
disability.  Current VA Gulf War Examination 
Guidelines must be followed.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner should 
review the claims folder and should note that 
review in the report.  The rationale for all 
opinions should be explained.  The examiner 
should reconcile the findings with all 
pertinent lay and clinical evidence, 
including the Veteran's service medical 
records showing complaints of coughing and 
chest pains, diagnosed as sinusitis, and his 
National Guard and VA medical records 
reflecting a history of coughing, chest 
tightness, and related respiratory symptoms, 
which the Veteran indicated had existed both 
before and during service.  Specifically, the 
VA examiner's opinion should address the 
following:

a)  State whether the Veteran's 
respiratory problems are attributable 
to a known clinical diagnosis, or 
whether those problems are 
manifestations of an undiagnosed 
illness.  

b)  If any respiratory problem is 
determined to be attributable to a 
known clinical diagnosis, state whether 
it is at least as likely as not (50 
percent probability or greater) that 
the disability was caused or aggravated 
by the Veteran's active service or 
first manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide a 
negative opinion).  

3.  After the above development has been 
completed, schedule the Veteran for a Gulf 
War examination with regard to his claims for 
service connection for right forearm and 
elbow and low back disabilities.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner should review the 
claims folder and should note that review in 
the report.  The rationale for all opinions 
should be explained.  The examiner should 
reconcile the findings with all lay and 
clinical evidence of record, including the 
Veteran's service medical records showing 
complaints of right arm pain, diagnosed as 
intermittent lateral epicondylitis, and low 
back pain.  The examiner should also consider 
the Veteran's National Guard and VA medical 
records showing treatment for right forearm 
and elbow and low back problems.  
Additionally, the examiner should consider 
the Veteran's reports, contained in his VA 
medical records, of low back pain associated 
with the symptoms of his service-connected 
right foot disability.  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether any right forearm or 
elbow problem is a manifestation of an 
undiagnosed illness or whether it is 
attributable to a known clinical 
diagnosis, including a chronic 
multisymptom illness such as 
fibromyalgia.

b)  State whether any low back problem 
is a manifestation of an undiagnosed 
illness or whether it is attributable 
to a known clinical diagnosis, 
including a chronic multisymptom 
illness such as fibromyalgia.

c)  If any right forearm or elbow 
problem is determined to be 
attributable to a known clinical 
diagnosis, state whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
disability was caused or aggravated by 
the Veteran's active service or first 
manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide a 
negative opinion).  

d)  If any low back problem is 
determined to be attributable to a 
known clinical diagnosis, state whether 
it is at least as likely as not (50 
percent probability or greater) that 
the disability was caused or aggravated 
by the Veteran's active service or 
first manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide a 
negative opinion).  

e)  If any diagnosed low back 
disability was not caused or aggravated 
by service, state whether it is as 
likely as not (50 percent probability 
or greater) that the disability is due 
to or aggravated (permanently increased 
in severity beyond the natural course 
of the condition) by the Veteran's 
service-connected right foot 
disability. 

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the United States Court of Appeals for Veterans Claims 
for development or other appropriate action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


